DETAILED ACTION

1.	Claims 16-35 are presented for consideration.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,986,211. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 16, 19-22, 24-26, 29-31, and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Peteva et al. [ US Patent Application No 2017/0199770 ], in view of Brown et al. [ US Patent Application No 2017/0004057 ].

4.	As per claim 16, Petava discloses the invention as claimed including a system comprising:
	a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource [ Figure 1; and paragraph 0012 ] to:
	receive, from a utilization monitor, utilization data of a set of resources of a first node of a plurality of nodes of a container-based computing cluster [ i.e. node resource monitor collects stats usage data for each container and the overall resource usage for the host node and send to central server ] [ Figure 4; and paragraphs 0079, 0080, and 0100-0102 ];
	populate, by the utilization monitor, a health status table stored in a memory of the system with the utilization data [ i.e. the node resource monitor may operate with control monitoring system that provides monitoring and reporting for the host node conditions ] [ 402, Figure 4; and paragraph 0181, and 0184 ]; and
	determine, by traversing the health status table, that a utilization of the first node has exceeded a predetermined threshold [ i.e. determination that at least one of the compared resource usage statistics exceeds the first set of threshold values ] [ paragraphs 0014, 0101, and 0136 ].
	Petava does not specifically disclose
	wherein the first node has an allocated external Internet Protocol (IP) address.
	Brown discloses wherein the first node has an allocated external Internet Protocol (IP) address [ i.e. external access using an IP address] [ Figure 6; and paragraphs 0067-0069 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Peteva, and Brown because the teaching of Brown would enable to determine which nodes of cluster are capable of supporting external service and exporting IP address for external access by various clients [ Brown, paragraph 0069 ].

5.	As per claim 19, Peteva discloses wherein the utilization data is indicative of a percentage utilization of at least one of a processing resource or a memory resource of the set of resources [ paragraphs 0076, 0100, and 0145 ].

6.	As per claim 20, Peteva discloses wherein the predetermined threshold is a percentage utilization between 80% and 95% [ Figure 7C; and paragraph 0145 ].

7.	As per claim 21, Brown discloses wherein the instructions further cause the processing unit to: responsive to the utilization exceeding the predetermined threshold, reallocate the external IP address from the first node to a second node [ i.e. moving IP address to a given node ] [ 406, Figure 4; Abstract; and paragraphs 0073, and 0078 ].

8.	As per claim 22, Brown discloses wherein reallocating the external IP address comprises updating a lookup table associated with the health status table [ paragraphs 0095, and 0100 ].

9.	As per claim 24, Peterva discloses wherein the instructions further cause the processing unit to: calculate an estimate of a total utilization level increase that will occur due to reallocating the external IP address [ paragraph 0101 ]; determine that a utilization level of the second node will exceed the predetermined threshold; and maintain allocation of the external IP address to the first node [ i.e. candidate host node is not suitable for migration ] [ paragraphs 0107 ].

10.	As per claim 25, Peteva discloses wherein the instructions further cause the processing unit to: determine that the second node has a utilization level below a threshold based on the health status table [ paragraphs 0102, and 0107 ].

11.	As per claim 26, it is rejected for similar reasons as stated above in claim 16.

12.	As per claims 29, and 30, they are rejected for similar reasons as stated above in claims 19, and 21.

13.	As per claim 31, it is rejected for similar reasons as stated above in claim 22.

14.	As per claims 33, and 34, they are rejected for similar reasons as stated above in claims 25, and 24.
15.	As per claim 35, it is rejected for similar reasons as stated above in claim 16.


16.	Claim(s) 17, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peteva et al. [ US Patent Application No 2017/0199770 ], in view of Brown et al. [ US Patent Application No 2017/0004057 ], and further in view of Wu et al. [ US Patent No 10,142,226 ].

17.	As per claim 17, Peteva in view of Brown does not specifically disclose wherein the first node forwards a received request for a service that is directed to the allocated external IP address to a pod of a first set of pods behind the first node.  Wu discloses wherein the first node forwards a received request for a service that is directed to the allocated external IP address to a pod of a first set of pods behind the first node [ i.e. forwarding and routing resources which may be distributed among a plurality of availability containers of a provider network ] [ Figure 2; and col 11, lines 19-65 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Peteva, Brown, and Wu because the teaching of Wu would enable to provide method and apparatus for configuring and managing independently scalable fleets of forwarding devices and routing devices [ Wu, col 1, lines 37-40 ].

18.	As per claim 18, Wu discloses wherein each pod of the first set of pods includes a plurality of containers that work together to provide the service using the set of resources [ Figure 1; and col 7, lines 20-col 8, lines 5 ].

19.	As per claims 27, and 28, they are rejected for similar reasons as stated above in claims 17, and 18.


20.	Claim(s) 23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Peteva et al. [ US Patent Application No 2017/0199770 ], in view of Brown et al. [ US Patent Application No 2017/0004057 ], and further in view of Thomas et al. [ US Patent No 10,382,329 ].

21.	As per claim 23, Peteva in view of Brown does not specifically disclose wherein the instructions further cause the processing unit to: send the updated lookup table to an application programming interface (API) server associated with the cloud-based computing cluster.  Thomas discloses wherein the instructions further cause the processing unit to: send the updated lookup table to an application programming interface (API) server associated with the cloud-based computing cluster [ i.e. the forwarding units forward packet to the host device ] [ 410, Figure 4; and col 9, lines 65-col 10, lines 12 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Peteva, Brown, and Thomas because the teaching of Thomas would enable to provide heuristically classifying host devices to different virtual router identifiers such that routers are able to determine the source MAC address used for forwarding packets to the host devices [ Thomas, col 2, lines 62-65 ].

23.	As per claim 32, it is rejected for similar reasons as stated above in claim 23.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446